Exhibit 10.5



MULTIFAMILY NOTE
US $8,776,000.00
April 12, 2012

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to the order of
PNC BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”), the
principal amount of Eight Million Seven Hundred Seventy-Six Thousand and No/100
Dollars (US $8,776,000.00) (the “Mortgage Loan”), together with interest thereon
accruing at the Interest Rate on the unpaid principal balance from the Effective
Date until fully paid in accordance with the terms hereof and of that certain
Multifamily Loan and Security Agreement dated as of the date hereof, by and
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
1.
Defined Terms.

Capitalized terms used and not specifically defined in this Multifamily Note
(this “Note”) have the meanings given to such terms in the Loan Agreement.
2.
Repayment.

Borrower agrees to pay the principal amount of the Mortgage Loan and interest on
the principal amount of the Mortgage Loan from time to time outstanding at the
Interest Rate or such other rate or rates and at the times specified in the Loan
Agreement, together with all other amounts due to Lender under the Loan
Documents. The outstanding balance of the Mortgage Loan and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date, together
with all other amounts due to Lender under the Loan Documents.
3.
Security.

The Mortgage Loan evidenced by this Note, together with all other Indebtedness
is secured by, among other things, the Security Instrument, the Loan Agreement
and the other Loan Documents. All of the terms, covenants and conditions
contained in the Loan Agreement, the Security Instrument and the other Loan
Documents are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.
4.
Acceleration.

In accordance with the Loan Agreement, upon the occurrence of an Event of
Default, the entire unpaid principal balance of the Mortgage Loan, any accrued
and unpaid interest, including interest accruing at the Default Rate, the
Prepayment Premium (if applicable), and all other amounts payable under this
Note, the Loan Agreement and any other Loan Document shall at once become due
and payable, at the option of Lender, without any prior notice to Borrower,
unless applicable law requires otherwise (and in such case, after satisfactory
notice has been given).



Multifamily Note - Multistate
Form 6010
Page 1
Fannie Mae
03-11
© 2011 Fannie Mae

--------------------------------------------------------------------------------




5.
Personal Liability.

The provisions of Article 3 (Personal Liability) of the Loan Agreement are
hereby incorporated by reference into this Note to the same extent and with the
same force as if fully set forth herein.
6.
Governing Law.

This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement.
7.
Waivers.

Presentment, demand for payment, notice of nonpayment and dishonor, protest and
notice of protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace and diligence in collecting the Indebtedness are waived by Borrower, for
and on behalf of itself, Guarantor and Key Principal, and all endorsers and
guarantors of this Note and all other third party obligors or others who may
become liable for the payment of all or any part of the Indebtedness.
8.
Commercial Purpose.

Borrower represents that the Indebtedness is being incurred by Borrower solely
for the purpose of carrying on a business or commercial enterprise or activity,
and not for agricultural, personal, family or household purposes.
9.
Construction; Joint and Several (or Solidary, as applicable) Liability.

(a)Section 15.08 (Construction) of the Loan Agreement is hereby incorporated
herein as if fully set forth in the body of this Note.
(b)If more than one Person executes this Note as Borrower, the obligations of
such Person shall be joint and several (solidary instead for purposes of
Louisiana law).
10.
Notices.

All Notices required or permitted to be given by Lender to Borrower pursuant to
this Note shall be given in accordance with Section 15.02 (Notice) of the Loan
Agreement.
11.
Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Note, time is of the essence.







Multifamily Note - Multistate
Form 6010
Page 2
Fannie Mae
03-11
© 2011 Fannie Mae

--------------------------------------------------------------------------------




12.
Loan Charges Savings Clause.

Borrower agrees to pay an effective rate of interest equal to the sum of the
Interest Rate and any additional rate of interest resulting from any other
charges of interest or in the nature of interest paid or to be paid in
connection with the Mortgage Loan and any other fees or amounts to be paid by
Borrower pursuant to any of the other Loan Documents. Neither this Note, the
Loan Agreement nor any of the other Loan Documents shall be construed to create
a contract for the use, forbearance or detention of money requiring payment of
interest at a rate greater than the maximum interest rate permitted to be
charged under applicable law. It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with all applicable laws
governing the maximum rate or amount of interest payable on the Indebtedness
evidenced by this Note and the other Loan Documents. If any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower is interpreted so that any interest or other charge or amount provided
for in any Loan Document, whether considered separately or together with other
charges or amounts provided for in any other Loan Document, or otherwise
charged, taken, reserved or received in connection with the Mortgage Loan, or on
acceleration of the maturity of the Mortgage Loan or as a result of any
prepayment by Borrower or otherwise, violates that law, and Borrower is entitled
to the benefit of that law, that interest or charge is hereby reduced to the
extent necessary to eliminate any such violation. Amounts, if any, previously
paid to Lender in excess of the permitted amounts shall be applied by Lender to
reduce the unpaid principal balance of the Mortgage Loan without the payment of
any prepayment premium (or, if the Mortgage Loan has been or would thereby be
paid in full, shall be refunded to Borrower), and the provisions of the Loan
Agreement and any other Loan Documents immediately shall be deemed reformed and
the amounts thereafter collectible under the Loan Agreement and any other Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, and any amount paid
or agreed to be paid to Lender for the use, forbearance or detention of the
Indebtedness, shall be deemed to be allocated and spread ratably over the stated
term of the Mortgage Loan. Unless otherwise required by applicable law, such
allocation and spreading shall be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of the Mortgage Loan.
13.
WAIVER OF TRIAL BY JURY.

EACH OF BORROWER AND LENDER (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT
TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS
LENDER AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.



Multifamily Note - Multistate
Form 6010
Page 3
Fannie Mae
03-11
© 2011 Fannie Mae

--------------------------------------------------------------------------------




14.
Receipt of Loan Documents.

Borrower acknowledges receipt of a copy of each of the Loan Documents.
15.
Incorporation of Schedules.

The schedules, if any, attached to this Note are incorporated fully into this
Note by this reference and each constitutes a substantive part of this Note.


ATTACHED SCHEDULE. The following Schedule is attached to this Note:
o Schedule 1
Modifications to Note

[Remainder of Page Intentionally Blank]



Multifamily Note - Multistate
Form 6010
Page 4
Fannie Mae
03-11
© 2011 Fannie Mae

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument.
BORROWER:


SIR LINCOLN TOWER, LLC,
an Illinois limited liability company
 
By:
Steadfast Income Advisor, LLC,
a Delaware limited liability company
Its:
Manager
 
 
 
 
 
 
 
By:
/s/ Rodney F. Emery
 
Name:
Rodney F. Emery
 
Title:
CEO and President




Multifamily Note - Multistate
Form 6010
Page 5
Fannie Mae
03-11
© 2011 Fannie Mae

--------------------------------------------------------------------------------




PAY TO THE ORDER OF


FANNIE MAE




WITHOUT RECOURSE


PNC BANK, NATIONAL ASSOCIATION,
a national banking association




By:
/s/ Tara Suaya
Name:
Tara Suaya
Title:
Vice President



PNC Loan No. 310230488
Fannie Mae No. 867502





Multifamily Note - Multistate
Form 6010
Page 6
Fannie Mae
03-11
© 2011 Fannie Mae